DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DAVID COLEN,
                                 Appellant,

                                      v.

   MUSTAFA SALEH, DVM, individually, VETERINARY AND HUMAN
    PARTNERS INTERNATIONAL LLC d/b/a VETFIELD ANIMAL
     HOSPITAL AND MOBILE VET, GOAL WEB DESIGN LLC and
                    JONATHAN BLACK,
                         Appellees.

                               No. 4D20-2350

                               [March 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes and William Haury, Jr., Judges; L.T.
Case No. CACE-15-009338 (18).

   David Colen, Port St. Lucie, pro se.

   Omar M. Saleh of Florida Legal Consulting, P.A., Sunrise, for appellees
Mustafa Saleh, DVM, individually, and Veterinary and Human Partners
Int., LLC, d/b/a Vetfield Animal Hospital and Mobile Vet.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.